Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Status of Application, Amendments, and/or Claims
2.	The preliminary amendment filed 10 January 2020 has been received and entered in full.  Claims 1-10 are pending (renumbered as claims 12-20) and the subject of this Office Action.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 10 April 2020 and 02 March 2021 have been considered by the examiner.
4.	The Third Party Submission under 37 CFR 1.290 has been considered by the Examiner.

Specification
5.	The disclosure is objected to because of the following informalities: An updated status of the parent nonprovisional applications should be included in the first sentence of the specification.

Claim Objections
6.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 1-9 have been renumbered 12-20.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  

9.	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 12-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 11-17 of U.S. Patent No. 8,092,803.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the ophthalmic formulation of the VEGF antagonist recited in the instant claims is overlapping in scope with the ophthalmic formulation of VEGF antagonist recited in claims 1-7 and 11-17 of U.S. Patent No. 8,092,803.  While the claims in ‘803 patent recite that the VEGF antagonist comprises amino acids 27-475 of SEQ ID NO:4, and not SEQ ID NO:4 as recited in the instant claims, it is noted that this species of VEGF antagonist is a specific preferred embodiment of VEGF antagonist (See column 5).  Therefore, the claims are overlapping in scope.

11.	Claims 12-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 and 17 of U.S. Patent No. 7,608,261.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the ophthalmic formulation of the VEGF antagonist recited in the instant claims is .

12.	Claims 12-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,340,594.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the ophthalmic formulation of the VEGF antagonist recited in the instant claims is overlapping in scope with the ophthalmic formulation of VEGF antagonist recited in claims 1-11 of U.S. Patent No. 9,340,594.  Therefore, the claims are overlapping in scope.

13.	Claims 12-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,914,763.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the ophthalmic formulation of the VEGF antagonist recited in the instant claims is overlapping in scope with the ophthalmic formulation of VEGF antagonist recited in claims 1-11 of U.S. Patent No. 9,914,763.  Therefore, the claims are overlapping in scope.

Summary
14.	No claim is allowed.

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON M LOCKARD/Examiner, Art Unit 1647                                                                                                                                                                                                        March 19, 2021